[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The following changes are made on the Memorandum of Decision dated March 14, 1994.
1) The first sentence to read: "In this case, the intervening plaintiff, CTB Realty XXIV, Inc. (CTB), claims a permanent injunction and declaratory judgment from this court, seeking sole ownership of improvements made to a marina located at 533 Boston Post Road, Westbrook, Conn."
2) Last paragraph on page 2 to read: "In March of 1989, the existing floating docks and pilings on the premises were mostly in unusable condition, some of the docks were under water and the marina could only accommodate twelve boats out of a working capacity of close to ninety (90). All float material was styrofoam, the use of which is now forbidden for environmental reasons. The docks had no running water or 110 electrical outlets for use of the boats. Said existing docks were of little or no value. The placement of floating docks by Thirty-three were neither repairs nor replacements but new installations of trade fixtures conforming to environmental requirements.
3) The last paragraph to read: "Accordingly, judgment may enter for the defendants, Free Spirit Marina, Thirty-Three Main Street, Inc. and Gary Dobrindt against the plaintiff CTB Realty XXIV, Inc. and Lewis Associates, II, that the floating docks located at 533 Boston Post Road, Westbrook, Conn. are the property of the defendants, who may remove same as their property, the temporary restraining order is vacated and the application for a permanent restraining order and declaratory judgment is denied.
SPALLONE STATE TRIAL REFEREE